DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Vacating Office Action
The present Office Action vacates the Office Action mailed on April 25, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10455432 B2, in view of Highsmith et al., US 20020167954 A1, hereinafter “Highsmith.”
Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claimed subject matter as recited by at least independent claim 1 is contained in claim 1of the cited patent, as shown in the comparison table below.
Present Application
US 10455432 B2
1. An air-to-ground (ATG) wireless communication network comprising: a plurality of base stations deployed to define three dimensional coverage up to a predetermined altitude, wherein the base stations comprise: a first antenna array comprising a first set of four antennas installed at four respective different 90 degree sectors to define 360 degrees of coverage around the base station between the horizon and a first elevation angle, the first antenna array forming a first cell coverage area; and a second antenna array configured at an uptilt elevation angle, the second antenna array comprising a second set of four antennas installed at four respective different 90 degree sectors to define 360 degrees of coverage around the base station to form a second cell coverage area.
1. An air-to-ground (ATG) wireless communication network comprising: a plurality of base stations deployed to define three dimensional coverage up to a predetermined altitude over a geographic area, wherein a plurality of the base stations each comprise: a first antenna array comprising one or more antennas configured to form a first cell coverage area defining a coverage area 360 degrees around the first antenna array between a first elevation angle and a second elevation angle; and a second antenna array configured at an uptilt elevation angle relative to the second elevation angle to form a second cell coverage area that extends from a third elevation angle above the second elevation angle to a position directly above a corresponding one of the base stations. 


	As indicated above by the highlighted text, claim 17 of the present application claims the same subject matter of claim 1of the cited patent, wherein the difference between said claims consists basically in the wording and naming of elements in certain limitations; the claims are mutually broadened with respect to each other; and claim 1 of the cited patent is silent regarding a 90 degree sectors to define 360 degrees coverage area.
	Highsmith, however, in related art, discloses wherein if 90 degree sector antennas are used, then four sectors could be used to provide 360 degree geographic coverage (see paragraph [0047]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Highsmith’s teachings in relation to the claimed invention for the purpose of providing a ful-coverage cell as stated by Highsmith therein.	
Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
April 27, 2022